Citation Nr: 0409427	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for 
osteochondritis dissecans of the left knee with 
osteoarthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The Board remanded this 
case back to the RO in January 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's left knee disorder is productive of painful 
motion resulting in functional impairment, extension limited 
to five degrees, effusion, tenderness, and crepitation.

3.  The most severe hearing loss findings during the pendency 
of this appeal have been average pure tone thresholds of 
37decibels for the right ear and 35 decibels for the left 
ear, as well as speech recognition scores of 94 percent 
bilaterally.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for osteochondritis dissecans of the left knee with 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5010 and 5255 (2003).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 (2003); 
38 C.F.R. § 4.85 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
service-connected disorders.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a July 2001 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board is aware that the appealed rating decision preceded 
the RO's July 2001 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claims in a March 
2003 rating decision and in a June 2003 Supplemental 
Statement of the Case.  Consequently, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, the Board finds that any defect with 
respect to the VCAA notice requirement in this case 
constituted harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

III.  Left knee disorder

In a May 1959 rating decision, the RO initially granted 
service connection for a left knee disorder in view of in-
service treatment for right knee symptomatology and a VA 
examination revealing degenerative arthritis of the left 
knee.  A 10 percent evaluation was assigned, effective from 
December 1958.

VA x-rays of the left knee from May 1997 revealed minimal 
degenerative changes.

During his September 1997 VA orthopedic examination, the 
veteran reported chronic left knee pain, without benefit from 
physical therapy and not relieved by anti-inflammatory 
medications.  He denied left knee instability.  The 
examination revealed palpable left knee effusion and no gross 
bony abnormality.  The knee was stable to varus and valgus 
stress testing, and the anterior drawer test was negative.  
There was palpable crepitus on range of motion testing, which 
also revealed motion from five to 100 degrees.  There was no 
joint line tenderness in the left knee.  The diagnosis was 
moderate post-traumatic arthritis of the left knee, with the 
most significant aspect of the arthritis involving the 
patellofemoral joint.  

Left knee x-rays from December 1997 revealed mild 
patellofemoral compartment osteoarthritis and no sign of 
effusion.  The veteran was further treated at a VA facility 
for left knee pain during the same month.

Private left knee x-rays from February 1998 revealed mild to 
moderate degenerative changes.  

A March 1998 report from J. Shah, M.D., reflects the 
veteran's complaints of deformity, swelling, and giving out 
of the left knee.  Upon examination, there was tenderness on 
the medial joint line.  Range of motion testing revealed 
motion from five to 120 degrees, with no medial or lateral 
instability.  McMurray's test was positive medially, and 
there was both crepitation and effusion.  X-rays revealed 
moderately severe arthritis.  The relevant diagnosis was 
degenerative arthritis of the left knee joint, and a total 
left knee replacement was advised.  In a subsequent report, 
from July 1998, Dr. Shah noted mild effusion of the left 
knee, crepitation, painful and restricted motion, and a mild 
varus deformity.  

Based on these most recent findings, the RO, in an October 
1998 rating decision, increased the evaluation for the 
veteran's left knee disorder to 20 percent, effective from 
March 1997 (the date of claim).  

VA x-rays from September 1998 revealed mild to moderate 
tricompartmental osteoarthritis, especially involving the 
patellofemoral compartments.  

In January 1999, the human resources manager of the veteran's 
employer noted that his "injuries involving his feet, legs, 
and back" had adversely affected his ability to perform his 
job satisfactorily.

During his January 1999 VA hearing, the veteran reported 
reduced range of motion, "real rough pain," and dislocation 
of the left knee.

An April 2000 VA evaluation revealed "[k]nee range of 
motion" limited to 130/125 degrees of flexion.  There was 
effusion but no instability.  X-rays revealed mild 
osteoarthritis, and the doctor discussed the possibility of a 
steroid injection with the veteran.

The veteran underwent a further VA orthopedic examination in 
July 2002, during which he reported pain and locking episodes 
of the left knee.  Range of motion testing revealed effusion 
but no joint line tenderness.  Range of motion testing 
revealed motion from five to 100 degrees.  The knee was 
stable, and pain was observed with McMurray's testing.  There 
was mild crepitus with motion and pain at terminal extension.  
The examiner also noted the presence of severe incoordination 
and excess fatigability of the left knee.  X-rays revealed 
degenerative changes, with osteophyte formation.  The 
impression was osteochondritis dissecans of the left knee, 
with subsequent osteoarthritis.  The examiner commented that 
the veteran's symptoms resulted in functional impairment, 
with a "significant impairment" in day-to-day functioning.

Based on the July 2002 VA examination findings, the RO, in a 
March 2003 rating decision, increased the evaluation for the 
veteran's left knee disorder to 30 percent, effective from 
March 1997 (the date of claim).  

The RO has assigned the current 30 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5255.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.
  
Under Diagnostic Code 5255, a 30 percent evaluation is 
assigned for malunion of the femur, with marked knee or hip 
disability.  A 60 percent evaluation is warranted for either 
a fracture of the surgical neck of the femur, with a false 
joint; or a fracture of the shaft or anatomical neck of the 
femur, with nonunion, without loose motion, and with 
weightbearing preserved with the aid of a brace.    

In this case, the Board is aware that the veteran has had 
left knee symptomatology that has been described as anywhere 
from moderate to severe in degree, but the current findings 
have not involved any femur fractures.  Rather, his symptoms 
have included painful motion resulting in functional 
impairment, extension limited to five degrees, effusion, 
tenderness, and crepitation.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2003).  The 
Board would point out that the degree of functional 
impairment of the left knee in this case, while significant, 
is not so disabling as to warrant an evaluation in excess of 
30 percent under Diagnostic Code 5255, particularly as the 
veteran has consistently had at least 100 degrees of flexion 
and no instability on examination.

As such, the Board has considered other diagnostic criteria.  
That having been noted, there is no evidence of ankylosis of 
the knee in flexion between 10 degrees and 20 degrees (40 
percent under Diagnostic Code 5256), extension limited to 30 
degrees (40 percent under Diagnostic Code 5261), or nonunion 
of the tibia and fibula with loose motion and requiring a 
brace (40 percent under Diagnostic Code 5262).  

The Board also observes that, while left knee arthritis has 
consistently been shown by x-ray, there has been no objective 
evidence of left knee instability.  Accordingly, there is no 
basis for separate evaluations for arthritis and instability.  
See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).

Overall, the evidence of record simply does not present a 
basis for an evaluation in excess of 30 percent for the 
veteran's osteochondritis dissecans of the left knee with 
osteoarthritis.  Accordingly, the preponderance of the 
evidence is against his claim for that benefit.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Bilateral hearing loss

In a May 1959 rating decision, the RO granted service 
connection for bilateral hearing loss in view of treatment 
for otitis media in service and a recent VA examination 
showing minimal high tone deafness in both ears.  A zero 
percent evaluation was assigned, effective from December 
1958, and this evaluation has since remained in effect.

The veteran's May 1997 VA audiological examination revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
45
LEFT
25
10 
40
40
50

The average pure tone thresholds were 37 decibels in the 
right ear and 35 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in both 
ears.  The examiner diagnosed mild to moderate sensory 
hearing loss with normal speech recognition in the right ear 
and moderate sensory hearing loss with normal speech 
recognition in the left ear.

The veteran's July 2002 VA audiological examination revealed 
the following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
40
45
45
LEFT
30
10 
30
35
40

The average pure tone thresholds were 35 decibels in the 
right ear and 29 decibels in the left ear.  Speech 
recognition testing scores were 94 percent in both ears.  The 
examiner diagnosed a very mild, bilateral, high frequency, 
and sensorineural hearing loss of sensitivity, with speech 
discrimination within normal limits.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

Next, the percentage evaluation will be found from Table VII 
(in 38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.  

The Board observes that certain regulatory changes were made 
to the criteria for evaluating audiological disabilities 
during the pendency of this appeal, effective as of June 10, 
1999.  See 38 C.F.R. § 4.86 (2003); 38 C.F.R. §§ 4.85, 4.85a 
(1998); see also 64 Fed. Reg. 25202-25210 (1999).  The 
summary information accompanying the regulatory changes to 
the criteria for evaluating audiological disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  The veteran's hearing loss disability does not fit 
either of these patterns, however.

In this case, the Board notes that the most severe hearing 
loss findings during the pendency of this appeal have been 
average pure tone thresholds of 37decibels for the right ear 
and 35 decibels for the left ear, as well as speech 
recognition scores of 94 percent bilaterally.  These results 
equate to level "I" hearing under Table VI of 38 C.F.R. 
§ 4.85; as applied to Table VII, these findings result in a 
zero percent evaluation.

The Board observes that the veteran's lay assertions of 
decreased hearing, from his January 1999 hearing testimony, 
are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board further notes, however, that the veteran 
is free to submit evidence at a future date in furtherance of 
the assignment of a higher current evaluation, such as recent 
audiological testing reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation, and the 
preponderance of the evidence is therefore against the 
veteran's claim for a compensable evaluation for bilateral 
hearing loss.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable. 

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The Board is aware of the January 
1999 statement from the veteran's employer indicating his 
physical limitations; however, the Board is satisfied that 
the 30 percent disability evaluation for his left knee 
disorder is commensurate with the degree of disability 
contemplated by that statement.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER


The claim of entitlement to an increased evaluation for 
osteochondritis dissecans of the left knee with 
osteoarthritis, currently evaluated as 30 percent disabling, 
is denied.

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is denied.

	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



